Citation Nr: 1515431	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-43 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the December 17, 1959, RO rating decision that granted service connection for a back scar in the dorsal area and a left elbow scar and assigned noncompensable disability ratings for each, effective January 1, 1959. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran, who died in February 2006, served on active duty from November 1940 to April 1945. His awards and decorations included the Silver Star Medal and three awards of the Purple Heart Medal. The appellant is his surviving spouse. 

This case was previously before the Board of Veterans' Appeals (Board) in June 2010 and May 2011. Each time, it was remanded for further development. Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for DIC.  The RO also found no CUE in its December 17, 1959, decision which granted entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigning noncompensable ratings for each, effective January 1, 1959.  The appellant disagreed with that decision, and the CUE issue was added to the appeal.

In a June 2012 decision, the Board denied the CUE claim and the claim for DIC.  Later that same month, the appellant's representative submitted correspondence directly to the Board that was accepted as motion for reconsideration.  In September 2012, the motion for reconsideration was denied.

In January 2013 VA's Office of General Counsel, representing the Secretary of VA in that appeal to the Court, filed an unopposed, unilateral, motion asking the Court to vacate the Board's June 2012 decision denying the claims and to remand the claims to the Board for further action consistent with that motion.  The Court subsequently granted that motion in a March 2013 Order.

In a May 2013 decision, the Board denied the CUE claim and the claim for DIC.  The Veteran appealed that decision to the Court.  In a November 2014 Memorandum Decision, the Court vacated the Board's May 2013 decision which denied service connection for aspermia and remanded the matters on appeal to the Board for further proceedings consistent with the decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed December 17, 1959, rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back scar in the 12 dorsal area and a left elbow scar and assigned noncompensable ratings for each, effective January 1, 1959.

2.  The December 17, 1959, rating decision erroneously failed to apply relevant regulatory provisions then extant pertaining to the evaluation of penetrating shrapnel wounds to Muscle Groups VI and XX.  The result of the December 17, 1959, rating decision would have been manifestly different but for this error.

3.  With the increased ratings granted in this decision, the Veteran was in a receipt of a combined 100 percent disability rating for more than 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  The RO's December 17, 1959, rating decision, which granted service connection for a back scar in the 12 dorsal area and a left elbow scar and assigned noncompensable ratings for each, is final.  38 U.S.C.A. § 4005 (1958); 38 C.F.R. § 19.153 (1959).
 
2.  The criteria for a finding of CUE in the RO's December 17, 1959, rating decision's assignment of noncompensable ratings for the Veteran's service-connected back scar in the 12 dorsal area and left elbow scar have been met, and 10 percent ratings for a moderate muscle injury to both the left elbow and the dorsal area of the Veteran's back, with an effective date of January 1, 1959, are warranted.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2014); the United States Veterans' Administration Schedule for Rating Disabilities (1945 Edition). 
 
3.  The appellant meets the criteria for DIC. 38 U.S.C.A. §§ 5103, 5103A, 1310 (West 2014); 38 C.F.R. §§ 3.22, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, that duty is not applicable to claims of CUE. See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc). Consideration of a claim of CUE is based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Thus, additional development of the record is of no force or effect. Any question involving VA's duty to assist the appellant in the development of her appeal of the CUE claim is, therefore, moot.  Furthermore, as each of the decisions below are favorable to the appellant, to include the CUE claim and the claim for DIC, no further discussion of the VCAA is required.
The CUE Claim

Analysis

VA regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra); see Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo at 44.  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Further, a disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In addition, opinions from the United States Court of Appeals for Veterans Claims (Court) that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid CUE claim. Brewer v. West, 11 Vet. App. 228, 234 (1998).

Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 
Evidence of record at the time of the December 17, 1959, rating decision

The service department records show that on July 25, 1944, the Veteran sustained penetrating wounds of the left elbow and right back.  While at the 104th Evacuation Hospital, the Veteran underwent surgical removal of foreign bodies from the right posterior thorax and left ulnar notch, which the surgeon described as penetrating wounds.  The ulnar nerve was checked closely and found to be slightly split, but was otherwise intact.  In an August 1944 service department record, the treating military surgeon from the 135th U.S. General Hospital characterized both wounds as penetrating and moderately severe.  Following a three week hospitalization and additional treatment, the Veteran was discharged to duty on August 14, 1944.  Subsequently, in January 1945, the Veteran sustained massive injuries to his right arm and underwent a guillotine amputation of the upper third of the right humerus.  X-rays were taken of his left elbow in May 1945 as there was a question of a foreign body in the Veteran's left elbow joint.  It was noted that there was good flexion and extension of the left elbow joint.  No metallic foreign bodies were seen.  The report of his August 1945 service separation examination, are negative for any complaints or clinical findings of a left elbow or right back disability. 

In November 1945 and again in February 1947, the Veteran's representative asserted claims for service connection for shrapnel wounds to the left arm and back. In a February 1947 letter, it was noted that the injuries to his left arm and back were bothering him.  In June 1947, VA received a letter from the Veteran in which he reported that he was having trouble with his left arm. 

A November 1951 VA examination reflects that the Veteran reported that his elbow ached when he performed certain movements.  He stated that he had no trouble with his back.  Physical examination of the left elbow revealed a scar, 3/4 centimeter in diameter, over the left olecranon.  Mildly depressed, no adherence.  No underlying tissue damage or bone damage was evident.  On examination of the back, a linear scar of 1 inch, right lateral to midline of the 12th dorsal vertebrae was found.  It was non tender, non adherent, non depressed.  There was no evidence of underlying tissue damage.  The diagnoses included scar, left elbow, residual of shell fragment wound, mildly symptomatic and scar, back residuals of shell fragment wound, asymptomatic. 

By a rating action on December 17, 1959, the RO granted the Veteran's claims of entitlement to service connection for a scar on the Veteran's back in the 12th dorsal area and a left elbow scar, and assigned, each, noncompensable ratings pursuant to Diagnostic Codes, 5320 (Muscle Group XX, which includes spinal muscles, the erector spinae and its prolongations in thoracic and cervical regions) and 5306 (Muscle Group VI, which includes the extensor muscles of the elbow, consisting of the triceps and anconeus).  The rating decision noted that the Veteran sustained a penetrative wound to the left elbow and right posterior, back, in the area of the 12 dorsal vertebra.  The rating decision also noted that the last official examination disclosed asymptomatic scars without evidence of tissue or bone damage.

The governing law at the time of the December 17, 1959, rating decision reflects that disability evaluations, in general, were intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They were primarily determined by comparing objective clinical findings with the criteria set forth in the rating schedule. Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 edition). 

The 1945 Schedule for Rating Disabilities of the musculoskeletal system provided extensive discussion of the types of disability to be expected from the effects of missiles, deeper structures, muscle injuries, muscle weakness, muscle damage, muscle patterns, and muscle groups.  See VA Schedule for Rating Disabilities, 1945 Edition, paragraphs 8 to 15 (GPO 1945).  As is true now, four grades of severity of disabilities residual to healed wounds involving muscle groups due to gunshot or other trauma were recognized for rating purposes: slight, moderate, moderately severe, and severe. These grades were based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement), and on the objective evidence of muscle damage and the cardinal signs of muscle disability (loss of power, lower threshold of fatigue, and impairment of coordination).  Paragraph 15, Schedule for Rating Disabilities (1945 edition). 

(1) Slight (Insignificant) Disability of the Muscles. Type of Injury - Simple wound of muscle without debridement, infection, or effects of laceration. History and Complaint - Service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results. No consistent complaint of the cardinal symptoms of muscle injury or painful residuals.
Objective Findings - Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.

 (2) Moderate Disability of Muscles. Type of Injury - Through and through or deep penetrating wound of relatively short track by a single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree. Absence of explosive affect of high velocity missile and of residuals of debridement or of prolonged infection.  History and Complaint - Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles.  Objective Findings include entrance and(if present) exit scars, linear or relatively small, and so situated as to indicate a relatively short track of the missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus; and of definite weakness or fatigue in comparative tests. 

(3) Moderately Severe Disability of the Muscles. Type of Injury-Through and through or deep penetrating wound by a high-velocity missile of small size or a large missile of low-velocity, with debridement or prolonged infection, or with sloughing of soft parts, and intermuscular cicatrization. History and complaints - Service department record or other sufficient evidence showing hospitalization in service for a prolonged period for treatment of a severe wound.  Record in the file of consistent complaint of cardinal signs and symptoms of muscle wounds. Evidence of some occupational impairment because of inability to maintain production standards is to be considered if present.  Objective findings - Entrance and (if present) exit scars relatively large and so situated as to indicate the track of the missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss. 

(4) Severe Disability of Muscles. Type of injury - Through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  History and complaint - As under moderately severe, above, in aggravated form. Objective findings - Extensive, ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to the muscle groups in the track of the missile.  X-rays may show multiple, minute, scattered foreign bodies indicating the spread of intermuscular trauma and explosive effect of the missile.  Palpation shows a moderate or extensive loss of deep fascia or muscle substance or soft, flabby muscles in the wound area.  The muscles do not swell and harden normally in contraction.  Tests of strength, endurance compare with the sound side or of coordinated movements, show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present, but a diminished excitability to Faradism compared with the sound side may be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  Adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather without true skin covering, in an area where the bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius or serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of the entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group, if there is sufficient evidence of severe disability.  The Schedule for Rating Disabilities, 1945 edition, pg. 18, par. 17, effective April 1, 1946. 

Pursuant to Diagnostic Code 5306, the function of Muscle Group VI includes extensor muscles of the elbow (long head of triceps is a stabilizer of shoulder joint). (1) Triceps; (2) anconeus.   In the case at hand, the Veteran's dominant hand was the right (prior to amputation); therefore, the Board will apply the rating criteria for the minor extremity.  A noncompensable rating was warranted for a slight disability, a 10 percent rating was warranted for a moderate disability, a 20 percent rating was warranted for a moderately severe disability, and a 30 percent rating was warranted for a severe disability.  

Pursuant to Diagnostic Code 5320, the function of Muscle Group XX includes the spinal muscles, the erector spinae and its prolongations in the thoracic, cervical, and dorsal regions.  A noncompensable rating was warranted for a slight disability, a 10 percent rating was warranted for a moderate disability, a 20 percent rating was warranted for a moderately severe disability, and a 40 percent rating was warranted for a severe disability.  

In rating disability from injuries of the musculoskeletal system, attention was to be given first to the deeper structures injured, bones, joints, and nerves.  A compound comminuted fracture, for example, with muscle damage from the missile established severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc.  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle, or group of muscles, is damaged.  A through-and-through injury with muscle damage was always at least a moderate injury, for each group of muscles damaged.  Muscle Injuries, Note, Schedule for Rating Disabilities, page 44 (1945 edition). 

Deeper structures provided that a description of the residuals of such a wound in terms of one or more superficial scars does not, however, evidence the application of medical knowledge, and observation to the extent required.  The whole track of the missile should be envisaged in its passage through skin, muscle, and fascial planes, and also any bone or nerve involvements either evidenced as disability or as inevitably resulting from the course of the missile.  The military records made at the time of the original injury should be consulted and considered in evaluating the final picture.  Particular attention should be given to tracing the complaints of claimants to their physical basis.  Paragraph 10, Schedule for Rating Disabilities (1945 edition).

Muscle injuries in the same anatomical region, i.e. (a) the shoulder girdle and arm, (b) the forearms and hand, (c) the pelvic girdle and thigh, (d) the leg and foot, would not be combined, but instead, the rating for the major group affected would be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity. Paragraph 16, Schedule for Rating Disabilities (1945 edition). 

Analysis

Initially, the Board notes that the December 1959 rating decision does not provide much in the way of a rationale for the RO's decision to grant noncompensable ratings for the scar of the back or the scar of the left elbow pursuant to the Diagnostic Codes for rating muscle injuries.  However, the requirement that the RO specify, in each rating decision, the evidence considered and the reasons for the disposition was not applicable in 1959.  See Department of Veterans Health-Care Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238 (1991) (codified at 38 U.S.C. § 5104(b)); see generally Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996).

The Board notes that in order to find that a rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time the rating was assigned was such that the only possible conclusion was that a higher rating for a muscle injury in this case, was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The appellant contends that the residuals of the Veteran's shell fragment wounds of the left elbow and back were at least moderately disabling, and that the December 17, 1959, rating decision was clearly and unmistakably erroneous in failing to assign at least 10 percent ratings for each of these disorders under the regulations in effects at that time.  The appellant maintains that the Veteran was hospitalized for his wounds for almost three weeks and that he required the surgical removal of retained foreign bodies.  Moreover, she notes that the surgeon in service characterized the wounds at the time of the removal as moderately severe
. 
In General Counsel's motion for remand, it was contended that, essentially, the RO erred in not rating the muscle injuries based on the extent of the initial injuries to the left elbow and back as shown in the service treatment records in 1944, to include the description provided by the treating surgeon, rather than based on the Veteran's condition at the time of his November 1951 VA examination.

The Board finds that the assignment of a noncompensable rating was, and is, a clear and unmistakable error.  Pursuant to the three part test: (1) the regulatory provisions extant at the time were incorrectly applied; (2) this error is undebatable; and (3), this determination is based on the record and law that existed.

In this regard, the Board notes that the regulations at the time specifically stated in Paragraph 10, Schedule for Rating Disabilities (1945 edition) that the military records made at the time of the original injury should be consulted and considered in evaluating the final picture as it pertains to muscle disabilities.  If such provision had been correctly applied at the time, the only possible conclusion would have been was that a higher rating for each of the muscle injuries was warranted.  In this regard, the service records show sufficient evidence of hospitalization of a three week period in service for treatment of wounds to both the left elbow and the dorsal area of the Veteran's back and that the treating surgeon characterized both wounds as penetrating and moderately severe.   Thus, the Board finds as a matter of law, based upon the then extant applicable regulations, that the Veteran's Muscle Group VI and XX injuries should have been classified as moderate based on the military records at the time of the original injury, to include the evidence of hospitalization and description of the injuries by the treating surgeon.  Indeed, the Court itself noted on page 9 of its November 2014 Memorandum Decision that the Board should have presumed that the type of injuries the Veteran sustained to his back and left elbow were of a kind that the definitional criteria in effect in 1959 associated with moderate muscle injury, and this is the "law of the case."  The "law of the case" doctrine operates to preclude reconsideration of identical issues.  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  As such, a 10 percent rating for a moderate muscle injury to both the left elbow and the dorsal area of the Veteran's back was warranted pursuant to the description of a moderate muscle injury.  In assigning only noncompensable ratings based on asymptomatic scars for the back and the left elbow in the December 1959 rating decision was clearly and unmistakably erroneous.  Hence, the benefit sought on appeal is allowed.  The Board finds, however, that it was not undebatable that the scar and muscle damage warranted separate ratings, as the regulations pertaining to muscle injuries included such scars.  Moreover, prior to Estaban v. Brown, 6 Vet. App. 259 (1994), ratings were assigned based on the primary impairment from a disability, not separate symptoms from which separate ratings could be assigned.

DIC

Under 38 U.S.C.A. § 1318 , VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or, was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or, was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2014). 

Effective January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death.  See 65 Fed. Reg. 3,388 -3,392 (2000); see 38 C.F.R. § 3.22. The final regulation reflected VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases where the veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by that statute, or would have established such a right if not for clear and unmistakable error by VA.

Having determined that there was CUE with respect to the December 1959 rating decisions assignment of noncompensable ratings for the Veteran's muscle disabilities of the left elbow and back, effective January 1, 1959,  the Board finds that the appellant is entitled to DIC benefits as the requirements of 38 U.S.C.A. § 1318 are now clearly met.  In this regard, for a period of 10 years prior the Veteran death, the Veteran has been found to have been entitled to a 90 percent rating for his service-connected amputation of the right arm, 10 percent for residuals of shrapnel injury to the left elbow and 10 percent for residuals of shrapnel injury to the 12th dorsal area in the Veteran's back.  With the bilateral factor, a 100 percent rating would have been warranted, effective January 1, 1959.  38 C.F.R. §§ 4.25, 4.26 (2014).  As such, the Appellant meets the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318.


ORDER

The December 1959 rating decision's failure to assign a 10 percent rating for residuals of shrapnel injury to the 12th dorsal area in the Veteran's back, muscle group XX, and a 10 percent rating for residuals of shrapnel injury to the left elbow, muscle group VI), was clearly and unmistakably erroneous.   

A 10 percent rating is assigned for residuals of shrapnel injury to the 12th dorsal area in the Veteran's back, effective from January 1, 1959, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating is assigned for residuals of shrapnel injury to the left elbow, effective from January 1, 1959, subject to the laws and regulations governing the payment of monetary benefits.

DIC benefits under 38 U.S.C.A. § 1318 are granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


